              Case 2:20-cv-00670-KWR-CG Document 25 Filed 10/14/20 Page 1 of 3


                                 IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW MEXICO

AURORA MOLINA,

                    Plaintiff,

v.                                                            No. CV 20-670 KWR/CG

ETHICON, INC., et al.,

                    Defendants.

                                        SCHEDULING ORDER
            THIS MATTER came before the Court at a Rule 16 Scheduling Conference held on

October 13, 2020. Following a review of the parties’ Joint Status Report and Provisional

Discovery Plan (the “JSR”), (Doc. 18), filed on September 28, 2020, and after conferring with

counsel, the Court adopts the JSR as modified below:

     a. Maximum of thirty (30) Interrogatories by each party to any other party;

     b. Maximum of thirty (30) Requests for Production by each party to any other party;

     c. Maximum of thirty (30) Requests for Admission by each party to any other party;

     d. Maximum of ten (10) depositions by Plaintiff and ten (10) depositions by Defendants;

            and

     e. Deposition of parties, Rule 30(b)(6) designees and experts, are limited to seven (7)

            hours, and all other witnesses are limited to four (4) hours, unless extended by

            agreement of the parties.

     The following case management deadlines have been set:

      i.          Deadline for Plaintiff to amend and join additional
                  parties by written consent or to seek leave of the
                  court to amend and join additional parties in
                  compliance with Fed. R. Civ. P. 15(a)(2):             October 19, 2020

      ii.         Deadline for Defendants to amend and join
                  additional parties by written consent or seek
                  leave of the court to amend and join additional
             Case 2:20-cv-00670-KWR-CG Document 25 Filed 10/14/20 Page 2 of 3


               parties in compliance with Fed. R. Civ. P.
               15(a)(2):                                             October 19, 2020

    iii.       Plaintiff’s Rule 26(a)(2) expert disclosure:          May 27, 2022

    iv.         Defendants’ Rule 26(a)(2) expert disclosure:         June 27, 2022

    v.         Rebuttal Expert Disclosure:                           July 22, 2022

    vi.        Plaintiff’s Expert Depositions:                       August 26, 2022

    vii.       Defendants’ Expert Depositions:                       September 23, 2022

    viii.      Termination date for discovery:                       April 29, 2022

    ix.        Motions relating to discovery to be filed by:         May 20, 2022

    x.         Pretrial motions other than discovery motions
               (including motions which may require a Daubert
               hearing) filed by:                                    November 30, 2022

    xi.        Pretrial Order: Plaintiff to Defendants by:           January 16, 2023
                               Defendants to Court by:               January 30, 2023



           Discovery shall not be reopened after the termination date for discovery, as specified

above, nor shall case management deadlines be modified, except by an order of the Court

upon a showing of good cause. This deadline shall be construed to require that discovery be

completed on or before the above date.

           Before moving for an order relating to discovery, the parties may request a conference

with the Court in an attempt to resolve the dispute. Service of interrogatories or requests for

production shall be considered timely only if the responses are due prior to the deadline. A

notice to take deposition shall be considered timely only if the deposition takes place prior to

the deadline. The pendency of dispositive motions shall not stay discovery.

           Motions relating to discovery (including, but not limited to, motions to compel and

motions for protective order) shall be filed with the Court and served on opposing parties by

the deadline specified above. See D.N.M.LR-Civ. 7 for motion practice requirements and
                                            2
         Case 2:20-cv-00670-KWR-CG Document 25 Filed 10/14/20 Page 3 of 3


timing of responses and replies. This deadline shall not be construed to extend the twenty-

day time limit in D.N.M.LR-Civ. 26.6.

       Any pretrial motions, other than discovery motions, filed after the above dates shall, in

the discretion of the Court, be considered untimely. If documents are attached as exhibits to

motions, affidavits or briefs, those parts of the exhibits that counsel want to bring to the

attention of the Court must be highlighted in accordance with D.N.M.LR-Civ. 10.6.

       Counsel are directed that the Pretrial Order will provide that no witnesses, except

rebuttal witnesses whose testimony cannot be anticipated, will be permitted to testify unless

the name of the witness is furnished to the Court and opposing counsel no later than thirty

(30) days prior to the time set for trial. Any exceptions thereto must be upon order of the

Court for good cause shown.

       IT IS SO ORDERED.

                                    _______________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                                 3
